
	
		III
		110th CONGRESS
		1st Session
		S. RES. 44
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25, 2007
			Mr. Hagel (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			January 29, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending the University of
		  Nebraska-Lincoln women's volleyball team for winning the National Collegiate
		  Athletic Association Division I Women’s Volleyball
		  Championship.
	
	
		Whereas
			 the University of Nebraska-Lincoln women's volleyball team (referred to in this
			 preamble as the Huskers) won the 2006 National Collegiate Athletic
			 Association (NCAA) Division I Women’s Volleyball National Championship at the
			 Qwest Center in Omaha, Nebraska, on December 16, 2006;
		Whereas
			 Husker junior Sarah Pavan was chosen as the Nation’s top collegiate female
			 volleyball player, winning the 2006–07 Honda Sports Award for
			 volleyball;
		Whereas
			 Sarah Pavan was named the ESPN Magazine Academic All-American of the Year,
			 becoming the University of Nebraska’s 234th Academic All-American and the
			 university’s 29th Academic All-American in volleyball;
		Whereas
			 the University of Nebraska leads the Nation in the number of players named
			 Academic All-Americans;
		Whereas
			 the Huskers completed the 2006 season with a record of 33–1;
		Whereas
			 Husker head coach John Cook has led the team to 3 national
			 championships;
		Whereas
			 the Huskers made their sixth appearance in the NCAA finals;
		Whereas
			 the 2006 Huskers are only the third team in the history of the NCAA to lead the
			 American Volleyball Coaches Association poll for an entire season;
		Whereas
			 the entire Husker volleyball team should be commended for its determination,
			 work ethic, attitude, and heart;
		Whereas
			 the University of Nebraska is building an impressive legacy of excellence in
			 its volleyball program; and
		Whereas
			 the University of Nebraska volleyball players have brought great honor to
			 themselves, their families, their university, and the State of Nebraska: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the University of Nebraska-Lincoln
			 women's volleyball team for winning the 2006 National Collegiate Athletic
			 Association Division I Women’s Volleyball National Championship; and
			(2)recognizes the achievements of the players,
			 coaches, students, and staff whose hard work and dedication made winning the
			 Championship possible.
			
